Citation Nr: 1443198	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  12-00 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for positive PPD (claimed as tuberculosis).

4.  Entitlement to service connection for a heart disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 1975 to May 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated July 2010 to May 2013.  These records were considered in the June 2013 supplemental statement of the case (SSOC).  The remaining documents are either duplicative or irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System.
  
The issues of entitlement to service connection for headaches and anemia have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In a July 2009 submission, the Veteran noted, among other disorders, anemia, depression, and aches and pains.  In a June 2010 statement, the Veteran noted depression and headaches.  Thus, in a July 2010 letter, the RO requested that the Veteran clarify if he wished to file a claim for aches and pains and depression.  No response was received; accordingly, no claims raised have been raised as to those issues.  However, no development or clarification has been done regarding anemia and headaches.  The Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Board finds that a remand is necessary in this case for further development of the Veteran's claims.  

Regarding the claims for shoulders and spine, remand is required for an examination.  Review of the Veteran's VA medical records shows a diagnosis of arthritis, although the area of the body is unclear.  Furthermore, the Veteran has provided competent testimony of shoulder and spine pain since service discharge.  The Board finds, therefore, that the Veteran should be afforded a VA medical examination.  

Regarding the claim for a heart disorder, remand is required for an examination.  The Veteran's VA medical records show complaints of chest pain and a notation of chest pain with atypical features.  The Veteran was diagnosed with rheumatic fever while in service, which can cause damage to the heart.  In this context, the Veteran should be afforded a VA medical examination to determine whether the Veteran's in service rheumatic fever is possibly related to a current heart disorder.

Regarding the claim for tuberculosis, remand is required for an examination.  A January 2010 VA examination report diagnosed positive PPD without pulmonary tuberculosis; the examination, however, was inadequate as the examiner noted the presence of a minimal obstructive lung defect, but did not provide and etiology opinion.  There are later diagnoses of bronchitis and chronic obstructive pulmonary disorder (COPD).  A new medical opinion should be obtained, which addresses the possibility that any current disorders are related to the in-service positive PPD test, to include the obstructive defect found during the January 2010 examination, bronchitis, and COPD.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, including Tuskegee Hospital.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the nature and etiology of any bilateral shoulder or spine disorder that may be present.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must first provide all relevant diagnoses for the bilateral shoulders and spine, to include whether there is arthritis.  Thereafter, for each diagnosed disorder, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of pain in the shoulders and spine since service discharge.

3.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the nature and etiology of any cardiac disorder that may be present.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that any diagnosed cardiac disorder was caused or aggravated by the Veteran's military service, to include the diagnosis of rheumatic fever.  

4.  After the above development has been completed and all records associated with the claims file, a new medical opinion should be obtained to determine the nature and etiology of any disorder related to the Veteran's positive PPD.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  Only if deemed necessary by the VA examiner is an actual examination necessary.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran tested positive for PPD in February 1978, while in service, and in June 2009.

The examiner must opine as to whether it is at least as likely as not any diagnosed disorder is causally or etiologically related to the Veteran's military service, to include the positive PPD test during service.  The examiner must provide this opinion for the minimal obstructive lung defect, COPD, and bronchitis.  Additionally, the examiner must provide an opinion regarding whether the 2009 positive PPD test is a clinical disorder or a test or lab result.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



